UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8542


DAVID CRUMP, a/k/a David Lee Crump, Sr.,

                  Plaintiff - Appellant,

             v.

DOCTOR ARGARWAL, Deputy Director of N.C. Department of
Corrections Healthcare; BOYD BENNETT, Director for N.C.
Department of Corrections; CARLTON B. JOYNER, Director of
Case Management; STEVE BAILEY, Western Regional Area
Director for N.C. Department of Corrections; SID HARKELROAD,
a/k/a   Sidney    Harkelroad,   Superintendent   at   Marion
Correctional Institution,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:08-cv-00495-GCM)


Submitted:    September 29, 2009            Decided:   October 8, 2009


Before WILKINSON, MICHAEL, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Crump, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Crump appeals the district court’s order denying

relief   on    his   42   U.S.C.   § 1983   (2006)   complaint.   We   have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.                Crump

v. Argarwal, No. 1:08-cv-00495-GCM (W.D.N.C. Dec. 1, 2008).              We

deny Crump’s pending motion to compel.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                       2